                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION


ORGANIZATION FOR BLACK                              )
STRUGGLE, et al.,                                   )
                                                    )
                          Plaintiffs,               )
                                                    )
v.                                                  )       Case No. 2:20-CV-04184-BCW
                                                    )
JOHN R. ASHCROFT,                                   )
in his official capacity as                         )
Missouri Secretary of State, et al.,                )
                                                    )
                          Defendants.               )


                                                   ORDER

        Plaintiffs the Organization for Black Struggle, the St. Louis A. Philip Randolph Institute,

the Greater Kansas City A. Philip Randolph Institute, the National Council of Jewish Women St.

Louis Section, and Missouri Faith Voices (hereinafter, “Plaintiffs”) are seeking a temporary

restraining order (“TRO”) and preliminary injunction based on three claims, two of which allege

Equal Protection and Due Process violations of the Fourteenth Amendment to the U.S Constitution

and the third claim alleging a violation of the Materiality Provision of the Civil Rights Act of 1964,

52 U.S.C. § 10101(a)(2)(B).1 Defendants, through John R. Ashcroft, in his official capacity as

Secretary of State of Missouri, oppose the motion seeking injunctive relief. The Court, being duly

advised of the premises, grants in part and denies in part Plaintiffs’ motion for preliminary

injunctive relief and TRO.




1
 Amici curie the American Association of Retired Persons (AARP) and the AARP Foundation filed briefing in support
of Plaintiffs’ motion.

                                                        1

         Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 1 of 20
                                               BACKGROUND

        Plaintiffs, on September 17, 2020, filed three claims against Defendant Ashcroft and the

county election authorities of Greene County, Jackson County, St. Charles County, and St. Louis

County. The three claims relate from Senate Bill 631.

        Prior to 2020, Missouri authorized absentee voting for six specific categories of voters and

all other Missouri voters voted in person. See Mo. Rev. Stat. § 115.277.1(1)-(6). In response to the

COVID-19 pandemic, on June 4, 2020, the Missouri legislature enacted Senate Bill 631, which

added an additional category (7) to absentee voting, allowing individuals who are in “an at-risk

category” for COVID-19 to cast an absentee ballot without notarization. The bill also enacted new

section Mo. Rev. Stat. § 115.302 allowing all Missourians who are registered voters to “mail-in”

vote for elections in 2020.

        The new law establishes different procedures for absentee voters and mail-in voters.2

Absentee ballots may be requested by mail, email, fax, or in person. Mo. Rev. Stat. § 115.279.1.

On the other hand, mail-in ballots must be requested either by mail or in person. Mo. Rev. Stat. §

115.302.1. Similarly though, if a request for an absentee ballot or a mail-in ballot is rejected, the

local election authority (LEA) is required by statute to notify the applicant of the reason his or her

application for a remote ballot, whether under § 115.277 or § 115.302, was rejected. In each

instance, the remote ballot applicant can challenge the application rejection decision with the

Elections Division of the Secretary of State’s Office.

        Once a remote voter’s ballot application is approved and the remote voter receives the

remote ballot, the process to complete the remote ballot is the same. The voter must fill out his or



2
 For purposes of this Order, the Court refers to those voters casting ballots under Mo. Rev. Stat. § 115.277 and Mo.
Rev. Stat. § 115.302 as “remote voters,” and ballots submitted under either § 115.277 for absentee, or § 115.302 for
mail-in, as “remote ballots”.

                                                         2

          Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 2 of 20
her name, address, signature attesting he or she is authorized to cast the ballot, and (for absentee

ballots) the reason for voting absentee on the ballot envelope. Mo. Rev. Stat. § 115.302.8; §

115.291.1. A remote voter’s failure to state a reason for voting absentee does not result in rejection

of the ballot, but a voter’s failure to provide on the ballot envelope his or her name, address, and/or

signature attesting they are authorized to cast the ballot results in rejection of the ballot. Mo. Rev.

Stat. § 115.294.

       All ballots must be received by the close of polls on election day. Election authorities may

not count ballots received after 7:00 p.m. on election day. Mo. Rev. Stat. § 115.293.1.

       Absentee ballots may be returned one of two ways – by mail, or in person. If the absentee

voter chooses the latter option, he or she delivers the ballot to the election authority or may have a

relative return the absentee ballot on the voter’s behalf, as long as the relative is within the second

degree of consanguinity or affinity. Mo. Rev. Stat. § 115.291.2.

       By contrast, “[e]ach mail-in ballot shall be returned to the election authority in the ballot

envelope and shall only be returned by the voter by United States mail.” Mo. Rev. Stat. §

115.302.12.

       In the instant motion, Plaintiffs argue they are entitled to a preliminary injunction and TRO

with respect to each of their three claims for relief against Defendants. With respect to Count I,

Plaintiffs argue the 2020 remote ballot rules violate equal protection because Defendants treat

those availing themselves of mail-in voting different from those availing themselves of absentee

voting, imposing an undue burden on the right to vote. Plaintiffs assert a violation of equal

protection because an absentee voter may apply for an absentee ballot in person, by mail, by email,

or by fax, while a mail-in voter may apply for an absentee ballot only in person or by mail. Further,

Plaintiffs assert a violation of equal protection because while an absentee voter may return his or



                                                  3

         Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 3 of 20
her ballot to the election authority by mail, or in person, or through a close relative, a mail-in voter

may return his or her ballot to the election authority only through U.S. mail. Plaintiffs seek to

enjoin Defendants’ enforcement of these differing treatments.

        With respect to Count II, Plaintiffs argue they are entitled to injunctive relief against

Defendants’ alleged violations of the materiality provision of the Civil Rights Act by rejecting

ballot applications and ballots for immaterial errors.

        With respect to Count III, Plaintiffs argue they are entitled to injunctive relief against

Defendants’ failure to provide voters with notice and a meaningful opportunity to cure any ballot

errors before rejecting the ballot.

                                        LEGAL STANDARD

        A preliminary injunction is an “extraordinary remedy,” and “the burden of establishing the

propriety of an injunction is on the movant.” Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir.

2003). The following factors are relevant to the Court’s consideration of whether to grant

injunctive relief: “(1) the likelihood of the movant’s success on the merits; (2) the threat of

irreparable harm to the movant in the absence of relief; (3) the balance of the harm and the harm

that the relief would cause to other litigants; and (4) the public interest.” Id. (citing Dataphase Sys.,

Inc. v. CL Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981)). Likelihood of success on the merits is the

“most significant” favor, and “the absence of a likelihood of success on the merits strongly

suggests that preliminary injunctive relief should be denied.” Barrett v. Claycomb, 705 F.3d 315,

320 (8th Cir. 2013).

                                             ANALYSIS

        “[S]tanding is a jurisdictional prerequisite that must be resolved before reaching the merits

of a suit.” City of Clarkson Valley v. Mineta, 495 F.3d 567, 569 (8th Cir. 2007). “In essence, the



                                                   4

         Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 4 of 20
question of standing is whether the litigant is entitled to have the court decide the merits of the

dispute or of particular issues.” Warth v. Seldin, 422 U.S. 490, 498 (1975). “[S]tanding imports

justiciability: whether the plaintiff has made out a ‘case or controversy’ between himself and the

defendant within the meaning of Article III. This is the threshold question in every federal case,

determining the power of the court to entertain suit.” Id.

       The standing inquiry requires the plaintiff to allege “some threatened or actual injury”

traceable to the defendant, such that the plaintiff has “such a personal stake in the outcome of the

controversy as to warrant his invocation of federal-court jurisdiction and to justify exercise of the

court’s remedial power on his behalf.” Id. at 498-99.

       To demonstrate Article III standing, a plaintiff must show each of the following: “(1) an

injury in fact; (2) a causal connection between the injury and the challenged conduct; and (3) the

likelihood that a favorable decision by the court will redress the alleged injury.” Iowa League of

Cities v. Env’t Prot. Agency, 711 F.3d 844, 869 (8th Cir. 2013). An injury in fact sufficient to

confer standing must be concrete and particularized, as well as actual and imminent, as opposed

to hypothetical. Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. 167, 180-

81 (2000); Warth, 422 U.S. at 501 (requiring a “distinct and palpable injury”).

       Defendants argue Plaintiffs, as advocacy organizations, do not have standing to assert any

of their claims. First, Defendants argue all of Plaintiffs’ claims are alleged under 42 U.S.C. § 1983,

which protects only individual rights. Further, Defendants argue Plaintiffs have not shown

standing through any of its individual members through which Plaintiffs might establish

associational standing.

       Plaintiffs argue they have established organizational standing such that they have suffered

cognizable injuries, traceable to the defendants, that are amenable to redress through injunctive



                                                  5

         Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 5 of 20
relief. Plaintiffs further assert they have associational standing because their members otherwise

have standing on their own, their members’ rights at issue are related to Plaintiffs’ purposes, and

neither the claims at issue nor the relief sought requires the participation of any individual member.

       “An association may have standing in its own right to seek judicial relief from injury to

itself . . .” Warth, 422 U.S. at 511. “Standing may be found when there is a concrete and

demonstrable injury to an organization’s activities which drains its resources and is more than

simply a setback to its abstract social interests.” Nat’l Fed. of Blind of Mo. v. Cross, 184 F.3d 973,

979 (8th Cir. 1999) (citing Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982)).

       “If in a proper case the association seeks a declaration, injunction or other form of

prospective relief, it can be reasonably supposed that the remedy, if granted, will inure to the

benefit of those members of the association actually injured.” Warth, 422 U.S. at 515.

       In this case, Plaintiffs are each advocacy organizations involved in efforts to promote voter

registration and education and to protect the right to vote. For example, the Organization for Black

Struggle (OBS) was founded to “address the needs and issues of the Black working-class” and is

involved in efforts “to end voter suppression and disenfranchisement.” (Doc. #1 at 7). Under the

allegations of the complaint, OBS has diverted resources from its usual election year advocacy

work to combat confusion and difficulties relating to the 2020 remote ballot rules. Each named

plaintiff organization similarly alleges involvement in issues relating to voting rights, and the

diversion of resources from other core work in order to educate the public and to dispel confusion

relating to the 2020 remote ballot rules. The Court is thus satisfied Plaintiffs each have standing

through diversion of resources from its other core work and pre-election activities, and that these

diversions of resources are more than a minimal setback to an abstract interest. Additionally,

Plaintiffs’ alleged injury is traceable to the 2020 remote ballot rules which Defendants enforce and



                                                  6

         Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 6 of 20
implement. Finally, Plaintiffs seek only declaratory and injunctive relief, such that their claims are

amenable to redress through a decision in Plaintiffs’ favor. The Court finds Plaintiffs have

organizational standing to assert Counts I, II, and III.

       Moreover, though the complaint does not identify any particular member of any one of the

plaintiff organizations, Plaintiffs’ individual members have the right to vote and thus standing to

litigate an impingement on that right. Associational standing requires Plaintiffs to show “(a)

members would otherwise have standing to sue in their own right”; this requirement is thus

satisfied. Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 333 (1977). In addition to

demonstrating members’ standing to sue in their own right, associational standing requires the

association to show “(b) the interests it seeks to protect are germane to the organization’s purpose;

and (c) neither the claim asserted nor the relief requested requires the participation of individual

members in the lawsuit.” Id.

       As referenced, under the allegations of the complaint, Plaintiffs’ alleged missions and

community roles relate to voter registration and education, and/or the protection of the right to

vote. Further, because Plaintiffs seek declaratory and injunctive relief, a decision favorable to

Plaintiffs will accrue to the benefit of Plaintiffs’ members and the constituencies they serve, and

there is no need for individual joinder of each or any member. Thus, the Court finds Plaintiffs have

associational standing for Counts I, II, and III.

       Because the Court is satisfied of Plaintiffs’ standing, the Court turns to consideration of the

merits of whether Plaintiffs have demonstrated a right to preliminary injunctive relief. Carlson v.

Arrowhead Concrete Works, Inc., 445 F.3d 1046, 1050 (8th Cir. 2006).




                                                    7

         Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 7 of 20
       A. Plaintiffs’ motion for preliminary injunction and TRO based on Count I is granted.

               1. Likelihood of success on the merits

       Count I alleges the 2020 remote ballot rules impose an undue burden on the right to vote

because those availing themselves of mail-in voting are subject to different requirements for ballot

applications and for casting their ballot as compared with absentee voters.

       Plaintiffs argue the remote ballot rules violate equal protection as applied to remote voters

who are not eligible to vote absentee because they are not statutorily at-risk for COVID-19 or

otherwise eligible under § 115.277.1.

       The first aspect of this equal protection challenge is that voters eligible to vote absentee

can apply for their remote ballot electronically, while this option is not available to mail-in

applicants.

       The second aspect of this equal protection challenge is that absentee ballots can be dropped

in person to the LEA, where mail-in ballots are accepted by U.S. mail only.

       Plaintiffs seek to enjoin Defendants’ different treatment for remote ballots by (1) allowing

any voter seeking to vote remotely to apply for a remote ballot through the same means, whether

it be in person, through a close relative, by mail, or by email or fax; and (2) allowing any voter

seeking to vote remotely to return his or her ballot to the election authority in person, through a

close relative, or by mail, thus enjoining § 115.302’s requirement that mail-in ballots may be

returned by U.S. mail only.

       Plaintiffs allege the requirement that mail-in votes must be received by the election

authority only by U.S. mail poses a risk of disenfranchisement through no fault of the voter because

more people are seeking to vote remotely in an effort to avoid exposure to the coronavirus, leading

to a higher volume of time-sensitive mail to be processed through an already overburdened U.S.



                                                 8

        Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 8 of 20
Postal Service.3 Plaintiffs allege this risk of disenfranchisement is not justified by any legitimate

state interests because Missouri law already provides that election authorities may accept absentee

ballots not only by mail, but also in person.

         Defendants argue the procedures for applying for and returning mail-in ballots are

reasonable and nondiscriminatory and serve important regulatory interests. Defendants argue the

State’s interests in these mail-in requirements include “clarity, uniformity, ballot security,

preserving limited state resources, reducing administrative burdens, and avoiding voter

confusions.”

         “A court considering a challenge to a state election law must weigh ‘the character and

magnitude of the asserted injury to the rights protected by the First and Fourteenth Amendments

that the plaintiff seeks to vindicate against the precise interests put forward by the State as

justifications for the burden imposed by its rule taking into consideration the extent to which those

interests make it necessary to burden the plaintiff’s rights.” Burdick v. Takushi, 504 U.S. 428, 434

(1992) (quoting Anderson v. Celebrezze, 460 U.S. 780, 788-89 (1983)).

         “Under this standard, the rigorousness of [the] inquiry into the propriety of a state election

law depends on the extent to which a challenged regulation burdens First and Fourteenth

Amendment rights.” Id.

         When the challenged restrictions are “severe” then the regulation must be “narrowly drawn

to advance a state interest of compelling importance.” Id. (quoting Norman v. Reed, 502 U.S 279,

289 (1992)).




3
  USPS sent a letter to Ashcroft on July 31, 2020 recognizing “risk that, at least in certain circumstances, ballots may
be requested in a manner that is consistent with your election rules and returned properly, and yet not be returned in
time to be counted.” (Doc. #27-22).

                                                           9

          Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 9 of 20
       But when the challenged restriction imposed by the state election law creates only

“reasonable, nondiscriminatory restrictions upon the First and Fourteenth Amendment rights of

voters, the State’s important regulatory interests are generally sufficient to justify the restriction

imposed. Id.

       The Court first considers Count I with respect to equal protection in the ballot application

process. Defendants argue the 2020 remote ballot rules installed new processes allowing more

Missourians to vote remotely, which required them to create new materials and train election

officials on brand new election procedures. Defendants specifically argue the way voters can

request mail-in ballots is purposefully limited and serves the reasonable interest of requiring LEAs

to monitor only one avenue for providing mail-in ballots.

       While “election laws will invariably impose some burden upon individual voters,” the

distinction between Defendants’ processing of remote ballot applications is not justified based on

Defendants’ own arguments. Burdick, 504 U.S. at 433. Defendants argue the 2020 remote ballot

rules were installed to accommodate an influx of remote voters during the global pandemic. On

this basis, Defendants’ training and materials for LEAs already accounted for this increase in

remote ballots, and presumably Defendants’ election preparation anticipates votes from all eligible

Missourians. Thus, there is no merit to Defendants’ argument that there exists a reasonable basis

to allow only absentee voters to request their remote ballot through electronic means; the number

of ballots to be processed remains the same.

       Moreover, Defendants’ chaos argument is undercut by the existing absentee voter statute;

the processes and means through which Defendants process remote ballot applications already

exists and LEAs are already trained on the process. Additionally, in the Court’s view, any chaos




                                                 10

        Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 10 of 20
relating to the 2020 remote ballot rules would be assuaged by unanimity relative to the processing

of remote ballot applications.

       Notwithstanding the likelihood of Plaintiffs’ success on the merits on this aspect of Count

I, practical considerations work against injunctive relief with specific respect to Plaintiffs’ equal

protection claim relative to remote ballot applications. First, like the absentee voter statute, the

mail-in voter statute provides a mechanism for LEAs to notify voters that there is some deficiency

on the remote ballot application that prevents the LEAs from providing a ballot. Second, those

remote voters who have applied for their remote ballots by now are, despite any delay attributable

to the USPS, likely to receive their ballots with enough time to return mail them before the

deadline.

       By contrast, these practical concerns do not implicate Plaintiffs’ equal protection challenge

on the aspect of Defendants’ different treatment in the way remote ballots can be returned to the

LEAs so that they can be counted.

       Missouri law prohibits election authorities from counting ballots received after the close of

polls on election day. Though the 2020 remote ballot rules allow for more remote voters, those

remote voters who are eligible to vote absentee under § 115.277 have, because they can walk their

completed ballot into the LEA if they need to, less risk of total disenfranchisement. By contrast,

those remote voters not eligible to vote absentee, and instead voting under § 115.302, even if they

do everything right and plan well in advance, run the risk of total disenfranchisement in the form

of their vote not being counted because of delays not of the voter’s own making.

       Defendants argue the process for mail-in ballots protects ballot security and against voter

fraud. However, the absentee voter statute already provides an acceptable framework to serve these

interests. Defendants do not argue any particular risk of voter fraud for mail-in ballots that is not



                                                 11

        Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 11 of 20
also a risk for absentee ballots. In fact, both remote ballot statutes provide for the same required

information, suggesting the mechanism for preventing voter fraud under § 115.277 is adequate for

preventing voter fraud under § 115.302.

        Finally, Defendants argue requiring mail-in ballots be returned by U.S. mail, as opposed to

permitting them to be dropped off in-person at the election authority or through a close relative

like an absentee voter may do, imposes a minimal burden. To be sure, in a vacuum, placing a mail-

in ballot in the mail is not a high burden on voters. However, when the postal service has informed

the State that it may have issues delivering mail in time, in addition to the expected increase in

volume for remote votes, the new mail-in rules require much more from the mail-in voter than

simply placing his or her ballot in the mailbox. For one thing, Missouri voters who are not in a

“high-risk” category to vote absentee must request, again through the mail, their mail-in ballots

well in advance of election day and wait for the ballot, at which time the mail-in voter must hope

the ballot is delivered, again through the mail, in time for the voter to complete the ballot, get the

ballot envelope notarized, and get it back in the mail no later than October 27, 2020 and hope the

ballot is received by the election authority before close of polls on election day. Under the scheme

to cast an absentee ballot, the absentee voter has the option to, if they worry their ballot will not

make it to the election authority in time to be counted, or for any other number of infinite reasons,

deliver the absentee ballot to the election authority in person. Mail-in voters do not have the same

option to take steps to ensure their ballot is cast.

        The Court recognizes Plaintiffs’ argument is somewhat counter-intuitive. Plaintiffs are

seeking the opportunity for remote voters, who were hoping to avoid exposure to the coronavirus

by voting remotely, to go to the polling places those voters were trying to avoid. However, allowing

all remote voters to deliver his or her completed ballot in person to the LEA provides for all remote



                                                   12

        Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 12 of 20
voters, and not just those eligible to vote absentee, to avoid the potential risk of coronavirus that

they might otherwise not be able to avoid at their polling place on election day.

       In sum, considered alone, requiring a remote voter to put a ballot in a mailbox does not

sound like a particularly arduous or severe burden. However, Defendants have presented no

reasonable justification for different treatment of remote voters. On this basis, because the right to

vote is at issue and the risk is total disenfranchisement even if the voter does everything right, and

because the Defendants already have a scheme in place to accommodate remote ballots, the Court

finds Plaintiffs likely to succeed on the merits of Count I as it relates to the manner in which remote

ballots can be returned to the election authority.

               2. Irreparable harm, balance of the harms, public interest

       The other Dataphase factors also weigh in favor of preliminary injunctive relief. Plaintiffs’

irreparable harm is the denial of the right to vote. Gen. Motors Corp. v. Harry Brown’s LLC, 563

F.3d 312, 318 (8th Cir. 2009) (irreparable harm incurred when harm cannot be compensated

through damages).

       Further, as discussed above, the harm to Defendants in relying on the absentee voting

scheme for all remote ballots is minimal; the infrastructure already exists. By contrast, requiring

remote voters who do not otherwise meet the requirements to vote absentee to apply for and return

their ballots only by mail runs a risk of disenfranchisement.

       Finally, the Court finds the public interest factor weighs in favor of injunctive relief.

Burdick, 504 U.S. at 441 (quoting Wesberry v. Sanders, 376 U.S. 1, 17 (1964) (“No right is more

precious in a free country than that of having a voice in the election of those who make the laws

under which, as good citizens, we must live.”). The protection of right to vote “is always in the

public interest.” League of Women Voters of Mo. v. Ashcroft, 336 F. Supp. 3d 998, 1006 (W.D.



                                                  13

        Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 13 of 20
Mo. 2018) (citing Action NC v. Strach, 216 F. Supp. 3d 597, 622 (M.D.N.C. 2016); Obama for

Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012); Fish v. Kobach, 840 F.3d 710, 752 (10th Cir.

2016)).

          The Court concludes Plaintiffs are entitled to preliminary injunctive relief on Count I as

set forth above.

          B. Plaintiffs’ motion for preliminary injunction and TRO based on Count II is denied.

                 1. Likelihood of success on the merits

          Plaintiffs seek injunctive relief under Count II for violations of the Civil Rights Act’s

Materiality Provision, 52 U.S.C. § 10101(a)(2)(B) based on Defendants’ alleged rejection of

remote ballot applications and remote ballot envelopes. Plaintiffs assert they are likely to succeed

on the merits of this claim because Defendants, or more precisely, LEAs, reject incomplete

applications for remote ballots, as well as remote ballots returned in ballot envelopes with

deficiencies, even when these errors are not material.

          Defendants argue Plaintiffs cannot show a likelihood of success on the merits under §

10101(a)(2)(B). First, Defendants argue the materiality provision does not create a private right of

action; only the attorney general may initiate a claim for violation of this statute. Second,

Defendants argue the materiality provision applies only to registration and application materials

and not to errors and omissions on ballot envelopes. Third, Defendants argue the materiality

provision does not prohibit Defendants’ rejection of ballot envelopes that are unclear as to the

voter’s name, address, and attestation.

          The materiality provision is as follows:

          [n]o person acting under color of law shall . . . deny the right of any individual to
          vote in any election because of an error or omission on any record or paper relating
          to any application, registration, or other act requisite to voting, if such error or



                                                     14

          Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 14 of 20
       omission is not material in determining whether such individual is qualified under
       State law to vote in such election . . . .

52 U.S.C. § 10101(a)(2)(B). This statute “was intended to address the practice of requiring

unnecessary information for voter registration with the intent that such requirements would

increase the number of errors or omissions on the application forms, thus providing an excuse to

disqualify potential voters.” Martin v. Crittenden, 347 F. Supp. 3d 1302, 1308 (N.D. Ga. 2018)

(quoting Schwier v. Cox, 340 F.3d 1284, 1294 (11th Cir. 2003)).

       Missouri law requires all remote ballot applications be in writing and provide the

applicant’s name, the address of registration, the mailing address if requesting a ballot by mail,

signature, and the reason for the remote ballot request. Mo. Rev. Stat. §§ 115.279.2; 115.302.2, .4.

Similarly, Missouri law requires a remote ballot be returned in a ballot envelope reflecting the

voter’s name, address, and attestation / signature. Mo. Rev. Stat. §§ 115.283.1, 115.295.2.

       In addition, both § 115.279 and § 115.302 provide for the LEA to notify the remote ballot

applicant in the event the application is deficient, such that a voter would be aware that he or she

needed to take additional steps to provide the required information.

       These categories of required information are not immaterial to voter qualification. The

information required on remote ballot applications and remote ballot envelopes is material to

determining voter qualification. Therefore, LEAs may reject applications and ballots that do not

clearly indicate the required information required by Missouri statute without offending 52 U.S.C.

§ 10101(a)(2)(B). The Court concludes Plaintiffs are unlikely to succeed on the merits of Count

II.

               2. Irreparable harm, balance of harms, public interest

       As to the remaining Dataphase factors, election regulations, and perhaps in particular those

related to voter qualification, serve the public interest because they protect the integrity of

                                                15

        Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 15 of 20
elections. Burdick, 504 U.S. at 433. Defendants’ interest in confirming voter qualification through

the statutory means identified thus outweighs any harm to Plaintiffs.

       Plaintiffs’ motion for preliminary injunctive relief on Count II is denied.

       C. Plaintiffs’ motion for preliminary injunction and TRO based on Count III is

denied.

               1. Likelihood of success on the merits

       Plaintiffs argue a likelihood of success on the merits of Count III alleging violation of

procedural due process because Missouri law does not provide its remote voters with adequate

notice and an opportunity to cure any ballot errors. Plaintiffs assert that the 2020 remote ballot

rules create a liberty interest in the right to vote by mail to which procedural due process applies.

       Defendants argue Plaintiffs cannot demonstrate a likelihood of success on the merits of

Count III because there is no liberty interest in the right to vote by mail.

       “Procedural due process imposes constraints on governmental decisions which deprive

individuals of liberty or property interests within the meaning of the Due Process Clause of the

Fifth or Fourteenth Amendment.” Mathews v. Eldridge, 424 U.S. 319, 332 (1976). “Due process

is flexible and calls for such procedural protections as the particular situation demands,” and

requires consideration of the governmental and private interests at issue. Id. at 334 (citing

Morrissey v. Brewer, 408 U.S. 471, 481 (1972)).

       A procedural due process claim requires a two-step analysis: (1) “first, whether there exists

a liberty or property interest of which a person has been deprived” and, if yes, (2) “whether the

procedures followed by the State were constitutionally sufficient.” Jenner v. Nikolas, 828 F.3d 713,

716 (8th Cir. 2016) (citing Swarthout v. Cooke, 562 U.S. 216, 219 (2011).




                                                  16

          Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 16 of 20
       Plaintiffs allege Missouri, through §§ 115.277 and 115.302, has conferred on eligible voters

a protected liberty interest in voting by mail, such that the state must provide, before rejecting a

remote ballot, notice to the voter and the opportunity to cure the ballot error giving rise to the

rejection. Plaintiffs allege that because Missouri does not uniformly provide for notice to and the

opportunity to cure any errors to remote voters, Plaintiffs are denied procedural due process.

Further, Plaintiffs argues that even where certain election authorities notify remote voters of any

ballot errors, the opportunity to cure requires the remote voter to correct the errors in person, which

Plaintiffs allege is not a meaningful opportunity that fulfills constitutional requirements.

       Plaintiffs’ success on their procedural due process claim first requires them to establish the

existence of a liberty or property interests and the deprivation of the same. Schmidt v. Des Moines

Pub. Sch., 655 F.3d 811, 817-18 (8th Cir. 2011) (citing Gordon v. Hansen, 168 F.3d 1109, 1114

(8th Cir. 1999)). Recognized liberty interests may arise from the Due Process Clause, or they may

also arise “from an expectation or interest created by state law or policies.” Wilkinson v. Austin,

545 U.S. 209, 221 (2005).

       While the right to vote is certainly a substantive due process right, the right to vote by mail

is not a liberty interest to which procedural due process protections apply. Indeed, Plaintiffs

concede there exists no constitutional right, under Missouri or federal law, to cast a remote ballot.

(Doc. #27 at 32). To the extent Plaintiffs argue Missouri has created a protected liberty interest in

the right to cast a remote ballot in light of the COVID-19 pandemic, the Court is unpersuaded.

Straughan v. Meyers, 187 S.W. 1159, 1164 (Mo. 1916) (voting by mail as a special privilege);

Barks v. Turnbeau, 573 S.W.2d 677, 681 (Mo. Ct. App. 1978) (voting absentee is a privilege not a

right); State ex rel. Hand v. Bilyeu, 351 S.W.2d 457 (Mo. 1961).

       Plaintiffs are not likely to succeed on the merits of Count III.



                                                  17

        Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 17 of 20
                2. Irreparable harm, balance of the harms, and public interest

        As to the remaining Dataphase factors with respect to Count III, Plaintiffs have not

sufficiently alleged irreparable harm as to the lack of notice and cure provisions because the right

to vote by mail does not trigger procedure due process protections. The balance of the harms on

this count weighs against injunctive relief because the record shows Defendants have already been

required to rely on volunteers for notification efforts under the current scheme. Finally, the public

interest favors Defendants’ confirmation of eligibility requirements to cast a ballot and the State’s

adequate allocation of resources as to the availability of notice and cure procedures.

        The Court thus concludes Plaintiffs’ motion for injunctive relief on Count III is denied.

                                  CONCLUSION AND REMEDY

        For the foregoing reasons, after weighing all relevant factors, this Court concludes

Plaintiffs are likely to succeed on the merits of Count I, and any harm or cost to Defendants to

comply with the Court’s order are outweighed by the imminent and irreparable harm to be incurred

by Plaintiffs, and thus Missouri voters, under S.B. 631’s different treatment of “absentee voters”

versus “mail-in voters” for the manner in which these two categories of remote voters may return

their ballot to the election authority to be cast.

        Although the Court has found favorably for Plaintiffs on their equal protection claim under

Count I, it is not lost on this Court the timing of the lawsuit and the relatively short period of time

before the November 3, 2020 election. The Court is cognizant that the process for remote voting

commenced on September 22, 2020, and Missourians have requested and received absentee or

mail-in ballots, and further, that Defendants have implemented S.B. 631 and disseminated

educational materials statewide consistent with the new law.




                                                     18

        Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 18 of 20
       Given this reality, the Court will not require Defendants and their respective agents,

officers, employees, successors, and any and all acting together or under the direction or control

of the Secretary of State to change the methods for which Defendants accept remote ballot

applications. The last day to request a remote ballot is October 22, 2020. To require Defendants to

change their policies and educational materials at this stage is not practical and, moreover, has

potential to create more confusion among LEAs.

       By contrast, however, the Court finds there is adequate time for Defendants to address the

equal protection violation borne out by the record as it relates to the return of remote ballots to the

election authority to be cast and counted. Because all remote ballots must be received by the close

of polls on election day, there is sufficient time to disseminate the simple message to Defendants,

their respective agents, officers employees, successors, and any and all acting together or under

the direction or control of the Secretary of State, and the public, that any ballot received through

the mail may be returned through the mail or in person (or through a relative within the second

degree of consanguinity or affinity) to the election authority. In this context, any harm or cost to

Defendants in implementing this change is minimal, especially when weighed against the risk of

total disenfranchisement of Missouri voters. Accordingly, it is hereby

       ORDERED Plaintiffs’ Motion for Preliminary Injunction and Temporary Restraining

Order (Doc. #23) is GRANTED IN PART and DENIED PART. The motion is granted on Count I

and denied on Counts II and III. It is further

       ORDERED Defendants their respective agents, officers employees, successors, and any

and all acting together or under the direction or control of the Secretary of State shall not reject or

otherwise fail to count any otherwise valid remote ballot – whether absentee or mail-in – that is

returned by mail, or in person by the voter, or through a relative of the voter who is within the



                                                  19

        Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 19 of 20
second degree of consanguinity or affinity, at or before the close of polls on Election Day. It is

further

          ORDERED Defendants shall immediately and as soon as practicable implement this Order

through distribution to all LEAs, and shall otherwise take steps to inform the voting public that

any ballot received through the mail can be returned by mail or in person or through a close relative,

i.e. the same manners in which absentee ballots are cast.

          IT IS SO ORDERED.




DATED: October 9, 2020
                                                      /s/ Brian C. Wimes
                                                      JUDGE BRIAN C. WIMES
                                                      UNITED STATES DISTRICT COURT




                                                 20

          Case 2:20-cv-04184-BCW Document 65 Filed 10/09/20 Page 20 of 20
